Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Examiner’s Amendment takes the place of the Examiner’s Amendment mailed May 14, 2021.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hai Han, Ph. D., on June 22, 2021.
The application has been amended as follows: 
Please amend claim 14 by incorporating the limitations of claim 15 as follows: 
14.	A method for treating a subject having a disease or disorder associated with an agonist for μ receptor which is an opioid receptor, wherein the disease or disorder includes pain or pain-related disorders, the method comprising administering to the subject a compound of claim 1 or pharmaceutically acceptable salt thereof.

Please cancel claim 15.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art in this case is Yamashita et al., US2017/0326124 A1.  Yamashita discloses pyran based derivatives similar to the present compounds.  The difference between the compounds of the prior art and the present invention is the core of the compound.  The compounds of the present invention are dioxasprio based compounds.  There is no teaching or motivation in the prior art to modify the prior art compounds to arrive at the compounds of the present invention with a reasonable expectation of success.   Accordingly the present invention is patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625